     Case 2:20-cv-06860-FMO-SK Document 36 Filed 06/17/21 Page 1 of 2 Page ID #:166




 1
 2
 3                                                    JS-6
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                  WESTERN DIVISION
13    WANGPING DU AND YI LIU,                  No. CV 20-6860 FMO (SK)
14               Plaintiffs,
15                      v.                     ORDER OF DISMISSAL
16    UNITED STATES CITIZENSHIP &
      IMMIGRATION SERVICES (USCIS),
17    ET AL.,
18               Defendants.                   Honorable Fernando M. Olguin
                                               United States District Judge
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-06860-FMO-SK Document 36 Filed 06/17/21 Page 2 of 2 Page ID #:167




 1          Based on the Stipulation of Dismissal presented by the parties and for good cause
 2    shown,
 3          IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
 4    entirety. Each party shall bear his, her or its own costs, attorneys’ fees and expenses.
 5
 6
              6-17-21
      Dated: _____________
 7
 8
                                                        /S/
                                             ____________________________
 9                                           HONORABLE FERNANDO M. OLGUIN
10                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
